MEMORANDUM **
Israel Marino Portillo, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its decision summarily affirming an Immigration Judge’s (“IJ”) denial of his application for cancellation of removal. We dismiss Portillo’s petition for review because it was untimely. A petition for review must be filed “no later than 30 days after the date of the final order of removal.” 8 U.S.C. § 1252(b)(1). The BIA denied Portillo’s motion to reconsider on December 22, 2003, and Portillo filed his petition for review with this court 32 days later, on January 23, 2004. Accordingly, this court lacks jurisdiction. See Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995); Sheviakov v. INS, 237 F.3d 1144, 1146 (9th Cir.2001) (the thirty day time limit is mandatory and jurisdictional).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.